Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       13-AUG-2019
                                                       02:17 PM


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                                vs.

                            NINO ABRIGO,
                  Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1DTA-16-01924)

                        ORDER OF CORRECTION
                         (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,
filed June 28, 2019, is corrected as follows:
          On page 35, in the third line of the paragraph,
replace “circuit court” with “district court”.
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
          DATED: Honolulu, Hawaiʻi, August 13, 2019.
                                 /s/ Richard W. Pollack
                                 Associate Justice